 
NEONODE INC.
 
AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT
 
AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT, dated as of the 21st day of
December, 2007 by and among the New Investors (as defined below) and NEONODE
INC., a Delaware corporation (together with its successors by merger or
otherwise, referred to herein as the “Company”).
 
Background: Pursuant to a Note Purchase Agreement, dated as of July 31, 2007
(the “Note Purchase Agreement”), the Company made an offering (the “Offering”)
of notes, due December 31, 2007, bearing 8% interest and convertible into equity
of the Company or its successors, in aggregate principal amount of $3,000,000
(the “New Notes”) to accredited and non-US investors (collectively in this
capacity, the “New Investors”). Capitalized terms not otherwise defined herein
have the same meaning as in the Note Purchase Agreement.
 
Pursuant to the Amendment to Note Purchase Agreement, dated as of August 1,
2007, the New Investors and the Company, among other things, granted Ellis
International LP (“Ellis”) an option, exercisable at any time prior to December
31, 2007, to purchase up to $750,000 of New Notes at a price equal to the
principal amount thereof with the right to convert such New Notes into equity of
the Company on the same terms as the other New Notes previously purchased
pursuant to the Note Purchase Agreement, regardless whether the other New Notes
were converted (the “Option”).
 
In order to induce Ellis to assist the Company obtain stockholder consents
necessary to consummate a proposed securities offering, the Company and the New
Investors wish to extend the expiration date of the Option from December 31,
2007 to March 31, 2008.
 
NOW THEREFORE, in order to induce Ellis to assist the Company obtain stockholder
consents necessary to consummate a proposed securities offering, and in
consideration of the mutual promises, representations and warranties made each
to the other, the parties agree that the Note Purchase Agreement is hereby
amended and supplemented as follows:
 
1. The Investors and the Company hereby agree that the expiration date of the
Option is hereby extended from December 31, 2007 to March 31, 2008. Without
limitation on the foregoing, the New Investors waive any right to participate in
the offering of New Notes to Ellis as provided in the Option. The option granted
to Ellis hereunder may be effected by notice to the Company accompanied by
payment.


2. Except as explicitly amended as set forth in this Amendment, the terms and
provisions of the Note Purchase Agreements and Bridge Notes shall continue in
full force and effect. This Amendment and Waiver shall be effective when duly
executed by the Company and Participating Investors who constitute the Required
Majority.


3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute a single
instrument.


--------------------------------------------------------------------------------


 
Signature Page
to
Neonode Inc.
Amendment to Note Purchase Agreement
dated December 21, 2007
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals on
the day and year first above written.

 
THE COMPANY:
       
NEONODE INC.
         
By:
       
NEW INVESTORS:
         
[_______________________]
 
[_________________________]
     
By:
   
By:
   
Name:
   
Name:
     
[                                               ]
 
[__________________________________]
     
By:
   
By:
   
Name:
   
Name:
           
Name:
 
Name:




--------------------------------------------------------------------------------

